149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Larry Gene CRITEL, Appellant,v.Lyle J. KOENIG; David L. Piester; Richard G. Kopf; Pasco M.Bowman; Diana E. Murphy; George G. Fagg, Appellees.
No. 98-2043.
United States Court of Appeals, Eighth Circuit.
Submitted May 22, 1998.Filed June 2, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Larry Gene Critel appeals the district court's1 order granting defendants' separate motions to dismiss his complaint.  After carefully reviewing the record, we conclude the district court did not commit error.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.R. 47A(a).


2
A true copy.



1
 The Honorable Warren K. Urbom, United States District Judge for the District of Nebraska